Citation Nr: 1023216	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-35 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis, to 
include as due to asbestos exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 
1952, with periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) with the National Guard 
both before and after his period of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

In June 2009, the Veteran and his spouse testified during a 
hearing before a Decision Review Officer (DRO) at the RO.  A 
transcript of that hearing is of record.  In his September 
2009 VA Form 9, Substantive Appeal, the Veteran requested a 
Board hearing before a Veterans Law Judge (VLJ) at the RO.  
However, his April 2010 signed statement reflects that he 
withdrew his request for a Board hearing because of his age 
and health.  Hence, the Veteran's request for a Board hearing 
is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has 
any currently diagnosed asbestosis. 

2.  The evidence of record does not show that the Veteran's 
COPD is etiologically related to his period of active 
service.

CONCLUSIONS OF LAW

1.  Asbestosis, to include as due to asbestos exposure, was 
not incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009). 

2.  COPD, to include as due to asbestos exposure, was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.300, 3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in January 2008, February 2008, and July 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to disability ratings and effective 
dates was provided in the January 2008 and February 2008 
correspondence.  In view of the above, the Board finds that 
the notice requirements pertinent to the issues on appeal 
have been met.

The duty to assist also has been fulfilled.  The Board notes 
that service treatment records are missing from the claims 
file, are evidently unavailable from the National Personnel 
Records Center (NPRC), and are presumed destroyed in a fire.  
The Board is mindful that, in a case such as this, where 
service treatment records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

While it is unfortunate that the Veteran's service treatment 
records are unavailable, this appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened obligation set forth 
in Cuevas and O'Hare in mind.  In particular, as will be 
discussed below, the Board will assume that the Veteran's 
account of in-service events is as he has described.  The RO 
also has obtained the Veteran's VA and non-VA treatment 
records.  There is no indication in the record of any 
additional relevant records that are available and which the 
RO has failed to obtain.

The Board further notes that no development has been 
undertaken to determine the precise dates that the Veteran 
served on ACDUTRA and INACDUTRA.  Such development, however, 
is not required to adjudicate the Veteran's claims now on 
appeal.  As discussed below, the existing evidence of record 
clearly shows that the Veteran is not entitled to service 
connection for either asbestosis or COPD.  In any case, the 
Veteran has not asserted that he incurred or aggravated COPD 
or asbestosis during such service, nor has he claimed that he 
received or sought treatment for such pulmonary conditions 
during any period of ACDUTRA and INACDUTRA.

In a statement dated in May 2010, the Veteran's 
representative requested that the Board obtain a medical 
opinion under the provisions of 38 C.F.R. § 3.328.  
Nevertheless, after reviewing the medical evidence described 
below, the Board does not believe that there are any medical 
questions presented in this case which warrant such an 
opinion.  The representative requested an independent medical 
expert (IME) review the case after disagreeing with the 
conclusions of the June 2009 VA examiner.  However, the 
Board's review of the June 2009 VA examination shows an 
exhaustive report, including the examiner's opinions which 
are supported by adequate rationales.  The representative has 
failed to explain how the medical history in this case 
involves medical complexity requiring the opinion of an 
independent expert.  38 C.F.R. § 3.328(a)-(b); see also 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (noting that VA 
does not have an affirmative duty to obtain an examination of 
a claimant or a medical opinion from Department healthcare 
facilities if the evidence of record contains adequate 
evidence to decide a claim).  Since the only evidence that 
the Veteran suffered an injury in service is based on the 
recollections of lay persons years after his military duty 
and there is no medical evidence that such is related to a 
current lung disability, an additional examination for 
another medical opinion regarding a possible relationship 
between his current COPD disability and the Veteran's 
military service is not necessary.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, 
the Board finds the June 2009 VA medical opinion to be 
adequate.

The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, ch. 1, section H, 29, 
referencing ch. 2, section C (last updated September 29, 
2006) (hereinafter "M21-1MR").  Also, an opinion by VA's 
Office of General Counsel discusses the development of 
asbestos claims.  VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 
(2000).  VA must analyze the Veteran's claim of entitlement 
to service connection for an asbestos-related disease under 
these administrative protocols.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1MR, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  Id., 
paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  Id., paragraph 
9(e).  Rating specialists must develop any evidence of 
asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

The Court has held that "neither Manual M21-1 nor the 
Circular creates a presumption of exposure to asbestos solely 
from shipboard service."  Dyment v. West, 13 Vet. App. 141 
(1999).

Factual Background

The Veteran contends in numerous written statements and in 
his RO hearing that he developed asbestosis and COPD as a 
result of exposure to asbestos blankets, which protected or 
wrapped tiers of gasoline cans which he delivered as fuel for 
motorized vehicles in battlefield alert zones during the 
occupation of Germany.  The Veteran was assigned to the 289th 
Combat Petroleum Supply Company while on active duty.  He 
also said that he constantly breathed in gasoline and 
petroleum fumes during this duty.  In a June 2008 statement, 
the Veteran conceded he was never treated for a lung 
condition while in service, but he was exposed to asbestos 
and gas fumes in service and these caused his subsequent 
respiratory condition.

As noted above, the Veteran's service treatment records were 
apparently lost in a fire.  In July 2008, the RO submitted a 
formal finding of the unavailability of the Veteran's service 
treatment records.  The Board notes that on his NA Form 
13055, the Veteran wrote that he was treated in service three 
times for bronchitis at a dispensary in Metz, France.  In his 
March 2008 signed statement, the Veteran explained that he 
went to the medics many times for breathing problems while on 
active service but was told he had bronchitis, was given 
penicillin, and released.  The NPRC reported in May 2008 that 
a search of morning reports of the 289th Quartermaster 
Petroleum Supply Company from February 1952 to July 1952 
found no sick calls, and no entries for sick reports for that 
time period.

On the first page of October 2000 correspondence between two 
of the Veteran's private physicians, the Veteran's history of 
heavy smoking is noted.  He used to smoke two to three packs 
per day for almost 54 years but had quit smoking about four 
months before.  It was noted that the Veteran quit smoking 
when he developed a myocardial infarction.  The Veteran had 
never been told that he had emphysema in the past, but did 
have a past history of bronchitis and a history of pneumonia 
in the remote past.  

Dr. A.K. noted in another private medical record later than 
month that the Veteran was found to have COPD after a 
pulmonary function test showed moderate obstructive 
ventilator impairment with no response to bronchodilators.  
It also showed a FEV1 reading of 1.74, which is 52 percent of 
predicted.  His medications were adjusted and he was given a 
nebulizer four times a day.  

Private treatment records from multiple physicians and a 
local hospital, dated from October 2000 to January 2009, and 
VA treatment records, dated from April 2005 to May 2009, show 
the Veteran was treated for respiratory complaints during the 
past ten years, including hospital admissions for 
exacerbations of COPD.  Many of these records show the 
Veteran coughed up green-colored sputum.

A May 2001 private chest X-ray study revealed COPD and 
scattered pulmonary fibrosis.  

An October 2002 private X-ray study revealed COPD-like 
changes with bi-basilar fibrosis and pleural scarring in both 
lungs, and an October 2002 private medical record from Dr. 
J.E.P. showed a diagnosis of COPD.  

A June 2003 private medical record of Dr. B.J. revealed a 
pulmonary consultation when the Veteran was again 
hospitalized for shortness of breath.  The Veteran's known 
history of COPD, as well as a history of chronic bronchitis, 
were noted.  It also was noted that the Veteran had been in 
and out of the hospital multiple times because of these and 
other medical problems.  The Veteran reported gradually 
increased shortness of breath since his hospital discharge 
two weeks before and that he had been coughing and bringing 
up dark greenish sputum.  He was admitted to the intensive 
care unit with a diagnosis of congestive heart failure, 
exacerbation of COPD, and renal failure.  A history of 
smoking approximately two and a half packs of cigarettes per 
day for 50 years, a history of emphysema, a history of 
obstructive sleep apnea with respiratory disturbance, a 
history of pneumonia in childhood, and a history of asbestos 
exposure were noted.  The Veteran was on 100 percent oxygen.  
A chest X-ray showed COPD changes, but no evidence of 
congestive heart failure.  Impression was increased shortness 
of breath with hypoxemia, probably secondary to a combination 
of factors.  He most likely had an acute exacerbation of an 
underlying chronic lung disease and had superimposed acute 
bronchitis.  

Lay statements from the Veteran's spouse received in January 
2008 and July 2008 revealed that she believed that the 
Veteran had breathing problems since she first met him in 
March 1951 and that his breathing problems became worse and 
worse over time.  The couple wed in November 1953.  She wrote 
that the Veteran's breathing problems were quite serious then 
and that ever since he had been short of breath with the 
smallest amount of exertions.  She noted that he choked 
frequently and had to be on oxygen day and night.  

A February 2008 private medical record from Dr. N.S. noted 
that the Veteran reported a distant history of asbestosis.

A September 2008 VA medical record revealed that the Veteran 
was seen for exertional dyspnea and shortness of breath.  He 
was not using continuous oxygen at the time, though he was 
supposed to be doing so.  It was noted that the Veteran had 
been diagnosed with COPD and had a history of asbestos 
exposure.  

A May 2009 VA medical record noted asbestosis as one of the 
Veteran's historical conditions when he was seen for 
complaints of increased shortness of breath and a cough 
productive of green sputum.

The Veteran and his spouse testified during a RO hearing in 
June 2009.  He testified about serving with a combat 
petroleum supply unit for two years in Europe.  He said that 
he filled, delivered, and loaded petroleum in five-gallon 
Jerry cans that were transported in two-and-a-half-ton 
trucks.  A board permeated with asbestos was placed between 
each tier of cans and each layer had an asbestos board.  The 
tops of layers were covered with an asbestos blanket.  There 
also was an asbestos blanket in the driver's compartment of 
the truck.  He conceded that his military occupational 
specialty was as first cook, but said that because of 
continuous alerts prompted by tensions with Russia, everybody 
loaded these trucks.  He estimated that delivery of gas to 
mechanized units took place on five out of every seven days.  
As for cooking, his unit did not have a kitchen and he cooked 
on mobile ranges or a gasoline-powered stove in the back of 
trucks.  

The Veteran testified that the asbestos flew around and was 
kind of like snow or dust in the midst of all the loading and 
unloading activity.  Townspeople in France once complained to 
his captain about the fumes, so the captain got big fans and 
blew the fumes into his bivouac area for months.  He said 
that he was treated in service for pneumonia and bronchitis 
at aid stations, but there were never any records.  He said 
that after service in 1954 he sought treatment and had 
respiratory problems ever since, which had only gotten worse.  
He said that both VA and private doctors felt that his 
breathing problems were related to service.  

The Veteran claimed that doctors had diagnosed him with both 
COPD and asbestosis and that the only time in his life when 
he was really truly exposed to a significant volume of 
asbestos was during his period of active duty.  Post-service, 
he said that he worked as a riveter in an aircraft company, 
but denied any frequent asbestos exposure then.  He also said 
that he had been a cigarette smoker for almost 50 years.  He 
had started in 1950, but had quit smoking ten years ago.

During the hearing, the Veteran was seated in a wheelchair 
and was administered continuous oxygen.  The Decision Review 
Officer noted that the Veteran had some difficulties 
breathing.  The Veteran testified that he could not function 
without the continuous oxygen, which he had been on for nine 
or ten years.  He also said that he choked quite a bit 
because he was so dried out and his nose was sore from the 
oxygen apparatus.  His wife testified that he also got around 
with an electric cart or scooter that VA had provided.  

The Veteran underwent a VA examination in June 2009.  The 
Veteran complained of mild dyspnea on exertion and chronic 
bronchitis which progressed as the years progressed.  He had 
been hospitalized three to four times in the past two years 
secondary to COPD.  He told the examiner that he was exposed 
to asbestos while in service loading trucks.  He was now 
oxygen dependent 24/7.  The Veteran reported that he smoked a 
half-pack to one pack of cigarettes per day for more than 50 
years, but quit in the early 1990s.  (The examiner noted in 
the report that information from past pulmonary function 
tests documented that the Veteran had smoked two packs a day 
for 50 years.)  

On examination, abnormal respiratory findings included: 
decreased breath sounds, rales, rhonchi, wheezing, persistent 
cough, and dyspnea at rest.  The Veteran was barrel chested, 
had shortness of breath at rest, his abdominal accessory 
muscles were required at all times to assist with his 
respiratory effort, and there was no sign of asthma being 
present.  The examiner noted that a December 2008 chest X-ray 
was negative for asbestos-related pleural plaques and 
confirmed COPD and chronic bronchitis.  A June 2009 chest X-
ray also was negative for asbestos-related pleural plaques.  
An April 2009 pulmonary function test revealed a severe 
obstructive ventilatory impairment.  Diagnosis was COPD, but 
the examiner said that there was no evidence of asbestosis.  
The examiner also noted that though the Veteran retired in 
1999, at age 65, he would not be able to work in his current 
state of health.

The VA examiner opined that the Veteran's COPD was not due to 
asbestos exposure in service.  He noted that medical research 
showed that most patients are asymptomatic for asbestosis for 
at least 20 to 30 years after initial exposure and that the 
latency period between exposure and symptoms is inversely 
proportional to the intensity of asbestos exposure.  The 
examiner noted that the earliest symptom of asbestosis is 
usually the insidious onset of breathlessness with exertion.  
Dypsnea commonly progresses inexorably even in the absence of 
further asbestos exposure.  Cough, sputum production, and 
wheezing are unusual and, if present, these symptoms tend to 
be a consequence of cigarette smoking rather than asbestos-
inducted lung disease.  The examiner opined that the 
Veteran's history was not consistent with asbestosis and that 
there was no X-ray evidence that the Veteran's asbestos 
exposure had resulted in asbestosis.  The examiner also noted 
that the Veteran's COPD was most likely a result of his 50 
plus years of smoking.

Asbestosis

Based on the evidence of record, the Board finds that the 
Veteran's claim for service connection for asbestosis, to 
include as due to asbestos exposure is not warranted.  The 
claims file contains post-service private treatment records 
from several providers.  The Board has carefully examined 
these records.  However, they are negative for any 
complaints, symptoms, findings or a diagnosis of asbestosis, 
although several noted above described a past history of 
exposure to asbestos or asbestosis as an historical 
condition.  The Board notes that such revelations are not 
supported by pulmonary function tests, chest X-rays, or any 
formal diagnosis.  Put simply, the post-service medical 
records fail to show that the Veteran has had this condition 
at any time since service.  In addition, the June 2009 VA 
examiner opined, after an examination of the Veteran and a 
review of the claims file, that the Veteran did not have 
asbestosis.  According to the VA examiner, the Veteran's 
symptoms (cough, sputum production and wheezing) were unusual 
for asbestosis and tended to be a consequence of cigarette 
smoking rather than asbestos-induced lung disease.

The Board recognizes the Veteran's assertion that he has 
asbestosis due to active duty.  As a layperson, however, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Thus, his 
own contentions do not constitute competent medical evidence 
of the claimed condition.

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  The Board's perusal of the record in this case 
shows no competent proof of a present asbestosis disability.  
As there is no evidence of current asbestosis, service 
connection is not warranted for this claim.

COPD

Based on a review of the evidence of record, the Board finds 
that COPD, to include as due to asbestos exposure, was not 
incurred as a result of any established event, injury, or 
disease during active duty.  In light of the Veteran's 
missing service treatment records, judicial case law 
increases the Board's obligation to evaluate and discuss its 
decision of all of the evidence that may be favorable to the 
appellant; however, it does not lower the legal standard for 
proving a claim for service connection.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  It is indeed unfortunate that the 
Veteran's service treatment records are unavailable.  
However, a grant of service connection requires an 
etiological link between the claimed in-service injury and 
the currently claimed disability.  In this case, the 
Veteran's service treatment records are unavailable and may 
have been destroyed in a fire.  

The Veteran alleges that during active service he was treated 
several times for bronchitis; that he was exposed to asbestos 
fibers in blankets which wrapped gasoline cans he delivered 
to other units; that he was exposed to asbestos fibers in the 
air that often fell like dust or snow; that he was exposed to 
gas fumes; and that a commanding officer fixed fans that blew 
asbestos and gas fumes into his bivouac area.  As indicated 
earlier, however, morning reports from the Veteran's unit for 
most of the time period in 1952 when he was on active duty 
failed to show that the Veteran had reported for sick call 
with any respiratory complaints.  

Lay evidence does support the Veteran's exposure to asbestos 
and to gas fumes while on active duty and medical evidence 
shows that the Veteran has a current chronic COPD disability.  
As noted above, he was first diagnosed with COPD in October 
2000 after a pulmonary function test showed moderate 
obstructive ventilator impairment with no response to 
bronchodilators.  However, though the Veteran is currently 
diagnosed with COPD, the record does not contain any 
competent medical opinion establishing a nexus or medical 
relationship between any current respiratory disability and 
any event, injury, or disease during active duty.  The June 
2009 VA examiner concluded that the Veteran's COPD was 
related to, consistent with, and due to cigarette smoking.  

Service connection claims filed after June 9, 1998, cannot be 
granted if the claimed disability resulted from a disease or 
injury attributable to the use of tobacco products by the 
Veteran during his active military service.  38 U.S.C.A. 
§ 1103; 38 C.F.R. § 3.300.  As the VA examiner had the 
benefit of reviewing the entire claims file and interviewing 
and examining the Veteran, the Board finds that the findings 
of the June 2009 VA examiner are persuasive that the 
Veteran's current COPD is not related to his period of active 
duty but to cigarette smoking.  Without medical evidence of a 
nexus between a claimed disease or injury incurred in service 
and the present disease or injury, service connection cannot 
be granted on a direct basis.  Hickson, 12 Vet. App. at 253.

The Board acknowledges the Veteran's contention that his COPD 
is related to his exposure to asbestos or to gas fumes during 
active service.  The Veteran is competent to relate his 
service experiences, such as exposure to asbestos or gas 
fumes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, he is not 
competent to conclude that his COPD was caused by this 
exposure.  Such an opinion regarding etiology requires 
specialized medical training that a lay person such as the 
Veteran lacks.  Espiritu, 2 Vet. App. at 492.  As noted 
above, the etiology opinion rendered by the VA examiner does 
not support the Veteran's contention.

Accordingly, entitlement to service connection for COPD, to 
include as due to asbestos exposure, must be denied.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




(



        CONTINUED ON NEXT PAGE)
ORDER

Service connection for asbestosis, to include as due to 
exposure to asbestos, is denied.

Service connection for COPD, to include as due to exposure to 
asbestos, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


